Case 1:18-cv-08653-VEC-SDA Document 114 Filed 11/27/19 Page 1of1

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

 

 

D George Sweigert, Plaintiff
v.

Jason Goodman, Defendant

 

CIVIL CASE #: 1:18-CV-08653-VEC

JUDGE VALERIE E. CAPRONI

 

 

MAGISTRATE STEWART D. AARON

 

NOTICE OF MOT

[ON IN OPPOSITION

TO DEFENDANT’S MOTION TO DISMISS PURSUANT

TO RULE 12(b)(6) (E

CF Doc. No. 105 and 106)

This NOTICE OF MOTION is submitted pursuant to Local Rule 7.1 (a)(1) and 7 (b) and is in

OPPOSITION to the Defendant’s pleading papers (Doc. No. 105 and 106) which seek to dismiss

this action pursuant to Fed. R. Civ. Proc. Rule

2(b)(6).

This MOTION seeks AFFIRMATIVE RELIEF via the Court’s DENIAL of the Defendant’s

Motion to Dismiss (docs. 105 & 106).

Thereby certify that the attached pleadings are truthful and accurate (to the best of my

knowledge) and are not submitted for the purpases of oppression of the Defendant.

yh
Signed this __ day of November, 2019.

 

DSF

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

[1° 22 «7D

 

 
